UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7351


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

CORY SPENCER MISRAJE,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-hc-02033-D)


Submitted: June 20, 2018                                          Decided: June 28, 2018


Before GREGORY, Chief Judge, and TRAXLER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. Christopher Michael Anderson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cory Spencer Misraje appeals the district court’s order civilly committing him as a

sexually dangerous person, pursuant to the Adam Walsh Child Protection and Safety Act

of 2006, 18 U.S.C. §§ 4247-4248 (2012). On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal, but questioning whether the district court erred in concluding that Misraje

would have serious difficulty in refraining from sexually violent conduct or child

molestation if released. We affirm.

       “[W]e review the district court’s factual findings clear error and its legal

conclusions de novo.” United States v. Bolander, 772 F.3d 199, 206 (4th Cir. 2013). We

have thoroughly reviewed the record, and we conclude that the district court did not

clearly err in finding that Misraje would have serious difficulty refraining from sexually

violent conduct or child molestation if released from incarceration. * See United States v.

Wooden, 693 F.3d 440, 462 (4th Cir. 2012) (setting forth factors courts consider in

making such determination); see also Bolander, 722 F.3d at 207 (stating that, when

court’s determination “is based on [its] decision to credit the testimony of one of two or

more witnesses, each of whom has told a coherent and facially plausible story that is not




       *
         Additionally, Misraje acknowledged during trial that he had previously
committed an act of sexually violent conduct or child molestation, and all experts—
including Misraje’s expert—testified that he suffers from a serious mental illness,
abnormality, or disorder.


                                            2
contradicted by extrinsic evidence, that finding, if not internally inconsistent, can

virtually never be clear error” (internal quotation marks omitted)).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Misraje, in writing, of the right to

petition the Supreme Court of the United States for further review. If Misraje requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Misraje.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3